Citation Nr: 0509938	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), for the 
purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Susan Janec, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.  
He died in July 2002. The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2003 and March 2004 rating decisions of 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2003 the RO denied entitlement to service 
connection for the cause of the veteran's death; and in 
relevant part, granted service connection for PTSD with 
assignment of a 30 percent evaluation for accrued benefits 
purposes, effective January 30, 2001.  

In March 2004, the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective January 30, 2001, 
for accrued benefits purposes.  

In August 2004, the Board remanded the case to the RO for 
further development and adjudicative action.  

In November 2004, the RO affirmed the determinations 
previously entered.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.


2.  The veteran died in July 2002; the certificate of death 
shows that he was 49 years old when he died, and the 
immediate cause of death was severe occlusive atherosclerotic 
cardiovascular disease.  Acute bronchiolitis was listed as a 
significant condition contributing to death but not related 
to the immediate cause of death. 

3.  The appellant filed a timely claim for accrued benefits.  

4.  From the date of his claim to the time of this death, the 
veteran's PTSD was manifested by irritability, recurrent 
depression, and flashbacks that resulted in reduced 
reliability and productivity.  

5.  Essentially, at the time of the veteran's death, service 
connection was in effect for PTSD, which has been rated 50 
percent disabling; and irritable bowel syndrome with acid 
reflux disease, which was rated as 10 percent disabling.  

6.  Cardiovascular disease was not diagnosed in service or 
for many years after service, nor was it disabling to a 
compensable degree during the first post service year.  

7.  The competent and probative medical evidence of record 
does not establish the veteran's cardiovascular disease was 
causally related to his service-connected PTSD, or the 
service-connected irritable bowel syndrome with acid reflux 
disease.  

8.  A service-connected disability was not the proximate 
cause of the veteran's death; did not contribute 
substantially and materially to the cause of the veteran's 
death; did not make the veteran materially less capable of 
resisting the effects of a fatal disease; and/or did not have 
a material influence in accelerating his death.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met during the appeal period, 
for the purpose of accrued benefits.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 
3.1000, 4.7, 4.130, Diagnostic Code 9411 (2004).  

2.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by his active 
military; presumptively incurred therein, nor proximately due 
to, the result of, or aggravated by service-connected PTSD 
and irritable bowel syndrome with acid reflux disease.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1111, 1112, 1113, 1131, 
1137, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.310, 3.312 (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  



VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The initial February 2003 and March 2004 rating decisions, 
May 2003 statement of the case, several supplemental 
statements of the case, and VA letters apprised the appellant 
of the information and evidence needed to substantiate her 
claim for entitlement to accrued benefits and service 
connection for the cause of the veteran's death, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, in October 2002 and August 2004 letters, the 
appellant was fully informed of the provisions of the VCAA 
and was advised to identify any evidence in support of her 
claims that had not been obtained.  

She was also advised of the evidence she needed to submit to 
show that she was entitled to service connection for the 
cause of the veteran's death and accrued benefits, and the 
evidence that had already been associated with the veteran's 
claims folder.  The letters further informed her that VA 
would obtain the veteran's service medical records, VA 
records, and other pertinent federal records, and that an 
opinion would be obtained if one were necessary to decide her 
claims.  

She was informed that VA would also make reasonable efforts 
to obtain any identified private medical evidence.  However, 
it was ultimately her responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the appellant of the 
information and evidence necessary to substantiate her claims 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the appellant 
has been provided statutorily sufficient time and opportunity 
to submit evidence in support of her claims during the period 
they have been in appellate status.  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In the present case, a substantially complete application was 
received from the appellant in October 2002.  Thereafter, in 
rating decisions dated in February 2003 and March 2004, the 
RO denied the claims.  An initial letter was sent to the 
appellant in October 2002, prior to the initial rating action 
on the cause of death issue.  Subsequently, the appellant was 
provided with complete and appropriate VCAA notice as 
required by current case law in August 2004.  Nevertheless, 
because complete VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would not be a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also, Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  



Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of her case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of her claims.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  




Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA treatment records are included in 
the file and the appropriate opinions were obtained.  The 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issues presented.  
Hence, VA's duty to assist the appellant in the development 
of her claims has been satisfied.  


Increased Rating for PTSD for the Purpose of Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. 
§ 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
CAFC concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also, Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application).  

In the instant case, the veteran's claim for service 
connection PTSD was received by the RO on January 30, 2001; 
however, he died in July 2002, before the claim was 
adjudicated.  The appellant's claim for dependency and 
indemnity compensation and accrued benefits was received by 
the RO in October 2002, within one year of the veteran's 
death.  Hence, it was timely.  

In a February 2003 rating decision, the RO, in relevant part, 
granted service connection for PTSD and assigned a 30 percent 
rating, effective January 30, 2001.  The appellant filed a 
timely notice of disagreement with regard to the rating 
assigned for the PTSD.  Subsequently, in a March 2004 rating 
decision, the RO assigned a 50 percent rating for the 
veteran's PTSD, effective January 30, 2001.  

Accordingly, the Board must address the issue of entitlement 
to an initial rating in excess of 50 percent for PTSD, for 
the purpose of accrued benefits.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Medical reports must be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.  These 
requirements operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The February 2003 rating decision appealed was the initial 
rating granting service connection PTSD.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the appellant.  
38 C.F.R. §§ 3.102, 4.3 (2004).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran's PTSD has currently been evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the General Rating Formula for Psychoneurotic 
Disorders, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

An October 2001 VA outpatient treatment reports shows that 
the veteran was diagnosed with PTSD, schizoaffective 
disorder, and alcohol abuse.  He presented with increased 
anxiety in the past several days with increased vigilance and 
nightmares.  He was unable to sleep at night and it was 
affecting his daytime functioning.  He denied thoughts of 
self-harm or harm to others.  He denied any psychotic, 
hypomanic, or manic symptoms.  He was noted to be casually 
attired but appeared lethargic and fatigued.  He had mild 
psychomotor retardation with slow speech symptoms.  His 
concentration was impaired.  Medications were prescribed.  

In a November 2001 outpatient treatment report, the veteran 
related that he was having flashbacks after he went to see 
his sister who was dying of cancer.  

In a February 2002 letter, a VA psychiatrist reported that 
the veteran had chronic, severe, PTSD, and that his PTSD 
symptoms had accelerated over the last years.  He recommended 
that the veteran be excused from his professional 
responsibilities for one day that month.   

In a February 2002 VA psychiatric progress note, the 
veteran's Global Assessment of Functioning (GAF) was reported 
to be 50.  Earlier that month, his GAF was reported to be 45.  
He was diagnosed with PTSD.  

A March 2002 VA psychiatric progress note shows the veteran 
was observed to be casually attired with no gross psychomotor 
symptoms.  There was no evidence of response to internal 
stimuli or of acute anxiety, with an affect showing mild 
constriction.  He was cognitively alert and oriented times 
three, with only mild impairment in concentration.  The 
diagnosis was PTSD.  His GAF was reported to be 48.  

In an April 2002 letter a VA psychiatrist reported that the 
veteran had been receiving ongoing treatment for PTSD and 
recurrent depression.  Currently, he had been experiencing 
severe emotional and physical stress created by the work 
hours mandated to him.  This was creating chronic sleep 
disturbances and low energy levels.  It was recommended that 
he be exempt from working mandatory overtime.  

A May 2002 VA psychiatric progress note shows the veteran was 
diagnosed with PTSD and an adjustment disorder with anxiety.  
On one occasion he presented with complaints of heightened 
anxiety and nightmares because of forced overtime at work.  
Clinical evaluation revealed mild psychomotor retardation.  
He denied any feelings of hopelessness but he was irritable.  
His thought processes were goal-directed and there were no 
gross cognitive limitations.  He was preoccupied with stress 
related to work.  On another occasion, he reported that his 
medications had made him feel significantly better and he was 
sleeping better.  He had no preoccupation with other people's 
activities and was under better control.  He was feeling more 
relaxed and productive.  

In January 2003, the veteran's file was reviewed.  He was 
diagnosed with schizoaffective disorder and PTSD.  

A January 2004 report shows that a VA psychiatrist reviewed 
the veteran's file and concluded it was not possible to 
separate the veteran's symptoms between the schizoaffective 
disorder and PTSD.  

In light of the above statement, the Board will consider all 
of the veteran's symptoms as though service-connected.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a non-service-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (a GAF of 50 is 
defined as serious symptoms).  The GAF score is probative 
evidence for VA rating purposes, because it indicates a 
person's ability to function in the areas of concern in 
rating disabilities for VA purposes.  Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
clinical reports that were included in the veteran's file at 
the time of his death do not reveal a disability picture that 
warranted a rating in excess of 50 percent for his 
psychiatric disability the purpose of accrued benefits at any 
time during the appeal period.  He was diagnosed with PTSD 
and underwent regular treatment and counseling for his 
symptoms.  However, upon VA evaluation in May 2002, he 
reported that his medications had improved his symptoms 
significantly, he was sleeping better, and he felt better.  

The veteran continued to report some flashbacks and increased 
irritability, particularly with his work situation.  However, 
the Board finds that those symptoms are consistent with the 
level of occupational and social impairment contemplated by 
the reported GAF score of 45-50, and the assigned 50 percent 
rating.  

The competent evidence of record does not demonstrate that 
the veteran's PTSD more nearly approximated the criteria for 
a 70 percent rating during the appeal period.  The evidence 
does not reflect occupational and social impairment with 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships to warrant 
the award of a 70 percent rating.  

In fact none of these symptoms were present upon any of the 
veteran's VA evaluations.  The clinical reports also do not 
document any evidence of thought, mood, or perceptual 
disorders.  He was not actively suicidal or homicidal, and he 
was consistently described as goal-directed.   

The appellant's attorney asserted that the veteran was 
totally disabled due to his PTSD, and should have been rated 
100 percent disabling.  However, there are no clinical 
reports that support this assertion.  It is clear from the 
record that the veteran was able to maintain a full-time job, 
and seemed only incapable of performing mandatory overtime, 
for which he was eventually excused.  There is no basis to 
conclude that the veteran was totally disabled due to PTSD 
since he continued to work a full-time job during the 
relevant appeal period.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating for PTSD have not been demonstrated.  
Consequently, the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for PTSD for 
the purpose of accrued benefits, and the claim must be 
denied.  See Alemany, supra.  

Service Connection for the Cause of the Veteran's Death

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more, and hypertension 
and/or coronary artery disease become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, that it combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  Lathan v. Brown, 7 Vet. App. 359 (1995).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Factual Background

The veteran's service medical records do not show that he was 
seen for any cardiovascular complaints or that he had been 
diagnosed with hypertension or heart disease.  Upon 
separation examination, his cardiovascular system was 
reported to be clinically normal.  

The appellant's attorney submitted an article entitled PTSD 
and Its Relationship to Atherosclerosis.  It was concluded 
that trauma exposure and PTSD were linked to adverse health 
outcomes, particularly the development of atherosclerotic 
heart disease.  

A May 2003 opinion shows that a VA examiner reviewed the 
veteran's file and concluded there was no likelihood of a 
relationship between the veteran's PTSD and his heart 
disease, particularly in light of his other risk factors 
including tobacco abuse, past alcohol abuse, and nicotine 
dependence.  
Analysis

Service medical records do not show, and the appellant has 
not argued, that the veteran's cardiovascular disease began 
in service or within one year of his discharge from service.  
Indeed, the record shows that this disability was first 
diagnosed several years after service.  

The veteran died in July 2002.  At the time of his death, he 
had essentially established service connection for PTSD, 
rated 50 percent disabling; and irritable bowel syndrome with 
acid reflux disease, rated 10 percent disabling.  

The veteran's certificate of death shows that he was 49 years 
old when he died, and the immediate cause of death was severe 
occlusive atherosclerotic cardiovascular disease.  Acute 
bronchiolitis was listed as a significant condition 
contributing to death but not related to the immediate cause 
of death.  

Based on this evidence, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The competent medical evidence does not demonstrate 
that the veteran's fatal heart disease was incurred in or 
aggravated by service, nor does it show that it was 
proximately due to, the result of, or aggravated by the 
service-connected PTSD and irritable bowel syndrome with acid 
reflux disease.  The Board acknowledges the treatise evidence 
presented by the appellant's attorney.  However, the VA 
opinion against the appellant's claim has greater probative 
value than the private medical-treatise-type documentation.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it is 
the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another).  See also, Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so).  

Specifically, the treatise evidence does not address the 
facts that are specific to this case, as was done by the May 
2003 VA examiner.  Medical treatise evidence, may provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, the record does not contain an opinion of a 
medical professional linking or suggesting a link between the 
veteran's fatal heart disease and his period of service or 
his service-connected disabilities.  Thus, the Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.  

Since the appellant and her representative are lay persons, 
they do not have the medical training or expertise to render 
a diagnosis of a disease, nor do they have the medical 
training or expertise to etiologically link the veteran's 
death due to cardiovascular disease to his service in the 
military, including his service-connected PTSD and irritable 
bowel syndrome with acid reflux disease.  Espiritu, supra.  
Consequently, their assertions have little or no probative 
value.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991) (lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered as probative evidence to support a claim for 
service connection).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent and probative medical 
opinion of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  See Gilbert, 
supra; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to his country, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102; however, the evidence is not of such 
approximate balance as to warrant its application.  See 
Gilbert, supra.  Accordingly, there exists no basis upon 
which to predicate a grant of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), 3.312 (2004).  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD, for the purpose of accrued benefits, is denied.  

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


